DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 19, 2021 has been entered.
The Applicant’s amendment filed on August 19, 2021 was received.  Claims 1 and 30 were amended.  Claims 33-35 were added.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued May 5, 2019.

Claim Rejections - 35 USC § 112
The claim rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, on claim 30 is withdrawn.
Claims 1-6 and 21-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph
In regards to claim 1, the claim recites at least “repositioning of the mobile base as a rough positioning stage and the robotic arm acting as a fine positioning stage to compensate for a margin of error in the repositioning of the mobile base and allowing the repositioning of the mobile base to be faster and require less accuracy”.  However, this arrangement of the combination of elements is not clearly depicted in the drawings supplied by the applicant or disclosed in the applicants’ specification.  
In regards to claim 33, the claim recites at least “determine a desired paint composition for paint to be applied to the plurality of drywall pieces during the at least one updated paint application task”.  However, this arrangement of the combination of elements is not clearly depicted in the drawings supplied by the applicant or disclosed in the applicants’ specification.  
 In regards to claim 34, the claim recites at least “he user interface is configured to receive input from a user to: modify or add to the instructions for driving the painting end effector, robotic arm, and mobile base unit to perform the at least one painting task; and modify or add to the updated instructions for driving the painting end effector, robotic arm, and mobile base unit to perform the at least one updated paint application task”.  However, this arrangement of the combination of elements is not clearly depicted in the drawings supplied by the applicant or disclosed in the applicants’ specification.  
In regards to claim 35, the claim recites at least “the presented workspace visually presents plans for the at least one painting task and for the at least one updated paint application task such that a user can confirm or edit the plans via a user interface”.  However, this arrangement of the combination of elements is not clearly depicted in the drawings supplied by the applicant or disclosed in the applicants’ specification.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 21-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites "the mobile base as a rough positioning stage and the robotic arm acting as a fine positioning stage” in the last clause.  However, this recitation is found earlier in the claim.  It is unclear if the applicants are intending to recite two rough positioning stages and two find positioning stages.  As more than one rough/fine positioning stages is not clearly support, the recitation will be interpreted as “the mobile base as the rough positioning stage and the robotic arm acting as the fine positioning stage”.
In claim 1, last line, the phrase of “faster and require less accuracy” is vague and indefinite.  The terms of “faster” and “less” are defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Manzi (US 2015/0147460) in view of Lipinski (US 2016/0121486), Georgeson (US 2013/0260016) and Harlow (US 5,429,682).
In regards to claim 1, Manzi teaches an apparatus (100 automated drywalling system) comprising:
a moving means-200 comprising base (201, mobile base unit) comprising a painting head (70) on a robot arm (202, 203, 204), where the painting head provide a tool (90) such a spray can (fig. 1, 4, 7, 9-10; para. 94-95, 103-104);
the robot arm (202, 203, 204) extend between the base-201 and the painting head-70 (fig. 1, 4, 7, 9-10; para. 94-95, 103-104);
the painting head-70 (painting end effector) is at a distal end of the robot arm, the spray can spray paint towards a surface (51) of an object (50) (fig. 1, 9-10; para. 95, 103-104);
an identification device (60, vision system);
the identification device comprises an optical sensor (62, sensor) which detect a projected image from a projection means (61) on the surface (fig. 1, 4, 7; par. 95-96);
a processing means (300, computing device) processes: data relative to a three dimensional shape-171 provided by the identification device, the data provides a contour-175 (obtains target surface data…) (fig. 1, 4-7; para.  95-96, 98);
the processing means processing the data and controls the moving means based on the contour-175 to move painting head-70 so that the spraying nozzle is maintained at a fixed distance from the surface of the object (automatically generates… and automatically drives…) (para. 99, 107-109).

However, Lipinski teaches a moveable platform (1, cart), that has a scissors lift (2, lift), onto which is mounted a platform (3) for the robot arm (4) and at the end of the arm is a tool (9, end effector) which may be used to spray a material (fig. 2; para. 137-138).  
Lipinski teaches a device which sprays a coating onto a substrate (47) where a spray nozzle (45, spray gun) is attached to a robot arm and a pair of hoses (tubing) connect the spray nozzle to a container/reactor (41, paint source), where container is near the spray nozzle and the tubing is routed along the robot arm (fig. 11; para. 146).
Lipinski teaches a mapping robot (210) comprising a sensing apparatus which includes a LIDAR apparatus, where the sensing apparatus maps the general layout the area in which the mapping robot is positioned (para. 164).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the moveable platform comprising the scissors lift to move the robot arm and coating supplied from the container and connection to spray nozzle using tubing and LIDAR mapping apparatus of Lipinski onto the moving means and robot arm of Manzi so that the painting head-70 is provided at the end of the robot arm on the moveable platform and the paint is supplied from the container on or near the platform by way of tubing because Lipinski teaches it will provide a simple method to coating a surface (para. 15).

Further regarding claim 1, Manzi and Lipinski, where Lipinski teaches the mapping of the mapping of the area in which the mapping robot is positioned (generates a map of a room where the wall assembly and plurality of drywall pieces are located).
Manzi and Lipinski do not explicitly teach the automatically drives, the painting end effector, robotic arm, and mobile base unit to perform the at least one painting task, 
obtains paint application data from the one or more vision systems and the one or more sensors, the paint application data including a current paint application profile of paint being applied to the plurality of drywall pieces; 
automatically updates the instructions for driving the painting end effector, robotic arm, and mobile base unit to perform at least one updated paint application task based at least in part on determining that the current paint application profile does not match a desired paint profile, the updated instructions including updated application of the spray of paint generated by the spray gun of the painting end effector to the plurality of drywall pieces to generate an updated paint application profile that matches the desired paint profile;
 and automatically drives, the painting end effector, robotic arm, and mobile base unit to perform the at least one updated paint application task to specifically apply the paint material to the target surface with the updated paint application profile that matches the desired paint profile.

Georgeson teaches the sealant measurement system generates data with regards to a thickness (204, paint application data) of the applied sealant on the object (208), where the thickness analyzer compares a first data (220) and a second data (232), where an amount of sealant applied to the object is adjusted based on a difference (238) of the thickness of sealant.  Georgeson teaches if additional sealant may be applied (updated paint application task) to object if the thickness is less than the desired thickness (240, desired paint profile) (fig. 12-13, para. 56-58, 82-85, 92-94).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the sealant measurement system of Georgeson onto the apparatus and processing means of Manzi and Lipinski because Georgeson teaches it will provide quick and accurate acquisition of data and reduce the inspection time needed (para. 114). 
Further regarding claim 1, Manzi, Lipinski and Georgeson do not explicitly teach a plurality of drywall pieces disposed on a wall assembly.  However, the recitation of a particular type of substrate or processing materials do not limit an apparatus claim (MPEP2115).  The system/apparatus discussed above by the prior art will be capable of applying paint plurality of drywall pieces disposed on a wall assembly. 
Further regarding claim 1, Manzi, Lipinski and Georgeson do not explicitly teach a computational planner that: generates a map of a room where the wall assembly and plurality of drywall pieces are located, including a map of the wall assembly and plurality of drywall pieces, 
However, Harlow teaches a method of determining a coating path which is stored (fig. 4a) where the stored coating path is used to apply a coating using an applicator on a robot, where part of the path includes the spatial position of the applicator relative to coating starting point of object (fig 4a-c, 19-20).  Harlow teaches stored coating path is provided as programmed instructions which is store in the memory of the computer (fig. 19-20; col. 13, line 55- col. 14, line 10).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the method of determining a coating path stored in to the computer of Harlow onto the processing means of Manzi, Lipinski and Georgeson because Harlow teaches it will provide an automated, precision coatings application with dynamic programming environment for ease of system use (col. 2, lines 5-15).
Further regarding claim 1, as presented the claimed executing the computational planner represents the manner in which a claimed apparatus is intended to be employed.  A claim 
As Manzi, Lipinski, Georgeson and Harlow teach the processing means and the sealant measurement system which is structural equivalent to the structural element of the computing device as presented in the claim, Manzi, Lipinski, Georgeson and Harlow addresses the structural limitations of the claim.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Manzi, Lipinski, Georgeson and Harlow as applied to claim 1 above, and further in view of Nagata (Robotic sanding system for new designed furniture with free-formed surface; as provided in IDS filed 10/11/2019).
In regards to claim 2, Manzi, Lipinski, Georgeson and Harlow as discussed above, where Manzi teaches painting of the surface occurs after data of the 3d surface is converted to a 2d shape and then a computing for the shape occurs, where this information is used to determine the movement of the painting head relative to the surface (para. 108-110).
Manzi, Lipinski, Georgeson and Harlow do not explicitly a sander.
However, Nagata teaches a 3d robot sander (fig. 5) which is controlled by a controller and a user interface (fig. 5; pg. 373).  Nagata teaches the robot sander follows the trajectory provided by CAD/CAM data and the robot sander paths are calculated in advance (pg. 373-376).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the robot sander and the controller of 
With regards to the claimed generating instructions for driving the painting end effector, robotic arm, and base unit to apply paint to the one or more joints between the respective drywall pieces, is further based on data obtained while the automated drywalling system was sanding the joint compound disposed on at least the one or more joints between respective pieces of drywall. 
Manzi, Lipinski, Georgeson, Harlow and Nagata as discussed above teaches the processing means that processes the data and controls the moving means based on the data, it will be capable of the functions of generating instructions as claimed.  As presented the claimed generating instructions represents the manner in which a claimed apparatus is intended to be employed.  
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (MPEP2114).  As Manzi, Lipinski, Georgeson, Harlow and Nagata teach the processing means and robot sander which is structural equivalent to the structural element of the computing device and sander as presented in the claim, Manzi, Lipinski, Georgeson, Harlow and Nagata address the structural limitations of the claim.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable Manzi, Lipinski, Georgeson, Harlow and Nagata as applied to claims 1-2 above, and further in view of Forsberg (A Construction Robot for Autonomous Plastering of Walls and Ceilings; as provided in IDS filed 10/11/2019).
In regards to claim 3, Manzi, Lipinski, Georgeson, Harlow and Nagata as discussed above, where Manzi teaches painting of the surface occurs after data of the 3d surface is converted to a 2d shape and then a computing for the shape occurs, where this information is used to determine the movement of the painting head relative to the surface (para. 108-110).
Manzi, Lipinski, Georgeson, Harlow and Nagata do not explicitly a joint compound applicator.
However, Forsberg teaches a mobile robot comprises a spray gun which moves around a room spraying walls and ceiling with plaster (pg. 262).  Forsberg teaches the mobile robot comprises sensors for mapping its environment which is used for navigation (pg. 261, 264-265).
 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the mobile robot of Forsberg onto the robot and processing means of Manzi, Lipinski, Georgeson, Harlow and Nagata because Forsberg it will reduce the time used to manually plaster walls and ceiling (pg. 260-abstract). 
With regards to the claimed generating instructions for driving the painting end effector, robotic arm, and base unit to apply paint to the one or more joints between the respective drywall pieces, is further based on data obtained while the automated drywalling system was applying joint compound to the one or more joints between respective pieces of drywall, Manzi, Lipinski, Georgeson, Harlow, Nagata and Forsberg as discussed above teaches the processing means that processes the data and controls the moving means based on the data, it will be capable of the functions of generating instructions as claimed.  As presented the claimed generating instructions represents the manner in which a claimed apparatus is intended to be employed.  
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Manzi, Lipinski, Georgeson and Harlow as applied to claim 1 above, and further in view of Klinkenberg (US 2006/0108450).
In regards to claim 4, Manzi, Lipinski, Georgeson and Harlow as discussed above but do not explicitly the painting end effector further comprises a UV light used to accelerate curing of paint applied.
However, Klinkenberg teaches actinic radiation outlets (2, UV light) are attach to an end of a spray nozzle (6) (fig. 1; para. 40).  Klinkenberg teaches the actinic radiation is provided by at least one UV light emitting diode (UV-LED) (para. 15).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the actinic radiation outlets of Klinkenberg onto the spray nozzle of Manzi, Lipinski, Georgeson and Harlow because Klinkenberg teaches it will reduce the drying time of the applied coating (para. 44-45).

Claims 5 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Manzi, Lipinski, Georgeson and Harlow as applied to claim 1 above, and further in view of Guzowski (US 5,670,202).
In regards to claims 5 and 31, Manzi, Lipinski, Georgeson and Harlow as discussed above but do not explicitly the painting end effector further comprises a vacuum hood disposed around an end and the nozzle of the spray gun to capture overspray generated by the spray of paint generated by the nozzle of the spray gun or a spray guard that at least partially extends about and past a nozzle of the spray gun of the painting end effector.
However, Guzowski teaches an assembly (14) at an end of a robot manipulator (12) comprising a spray gun (60) which is surrounded by a manifold (62) (fig. 2-4; col. 3, lines 55-60).  Guzowski teaches the manifold comprises skive manifold (66, vacuum hood/ spray guard) that comprises chamber-82 which collects the overspray material and sucks the material into the hoses-80.  Guzowski teaches the skive manifold extend past a spray tip (64) of the spray gun (fig. 2-4; col. 4, lines 30-40, 46-65, col. 5, lines 23-28).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the manifold of Guzowski onto the spray nozzle of Manzi, Lipinski, Georgeson and Harlow because Guzowski teaches it will provide improved process control and increase the efficiency of the application by the recovery of a majoring of the overspray (col. 2, lines 42-46).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Manzi, Lipinski, Georgeson and Harlow as applied to claim 1 above, and further in view of Westin (US 2,088,542).
In regards to claim 6, Manzi, Lipinski, Georgeson and Harlow as discussed above but do not explicitly the painting end effector further comprises a blower, wherein the first blower is configured to apply dry air to paint.
However, Westin teaches a spray gun-33 is provided with an air nozzle-39 (blower) (fig. 1; pg. 2-col. 1-lines 60-70).  Westin teaches the air nozzle-39 jet air to an article (fig. 1-2; pg. 2-col. 2-lines 63-72).  Westin teaches the air nozzle-39 removes mist and fumes away from the article and reduces the drying time of coated article (pg. 3-col. 1, lines 10-23).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the air nozzle near the spray gun of Westin onto the spray nozzle of Manzi, Lipinski, Georgeson and Harlow because Westin teaches it reduces the drying time of the coated article (pg. 3-col. 1, lines 10-23).

Claims 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Manzi, Lipinski, Georgeson and Harlow as applied to claim 1 above, and further in view of Patel (US 4,941,182).
In regards to claims 21-22 and 24, Manzi, Lipinski, Georgeson and Harlow as discussed above but do not explicitly the processing means generates instructions for driving the painting end effector that include configuring tool parameters and tool paths of the painting end effector, including configuring the distance between the nozzle of the spray gun and a target surface defined by at least one of the plurality of drywall pieces, to generate a defined overlap and thickness of paint applied to at least one of the plurality of drywall pieces by the spray of paint, wherein the generating instructions for driving the painting end effector that include configuring tool parameters and tool paths of the painting end effector is based at least in part on 
However, Patel teaches a system for automated painting comprising a controller (103/104) connected to a vision system (102) comprising cameras (114) which detect the clearance (distance) between painting bells (77-79; nozzle) and the vehicle bodies (substrate/drywall/target surface) in order to prevent fire (other problem) and improve paint transfer efficiency and optimize the painting result (finish).  Patel teaches the vision system communicates with the programmable controller so that appropriate action may be taken when problems are detected (fig 1, 13-14; col. 3, lines 23-30, col. 4, lines 25-35, col. 24, lines 5-20, 30-67).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the vision system and control of Patel onto the process means and apparatus of Manzi, Lipinski, Georgeson and Harlow because Patel teaches it will improve paint transfer efficiency (col. 24, lines 15-20).
With regards to claim recitation which includes generates instructions for driving the painting end effector, this represents the manner in which a claimed apparatus is intended to be employed.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art 
As Manzi, Lipinski, Georgeson, Harlow and Patel teach the processing means which is structural equivalent to the structural element of the computing device and Patel teaches the vision system and notification of problems so that appropriate action may be taken.  One of ordinary skill would be capable of operating the apparatus as presented in the claims as Manzi, Lipinski, Georgeson, Harlow and Patel address the structural limitations of the claim.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Manzi, Lipinski, Georgeson and Harlow as applied to claim 1 above, and further in view of Lewis (US 2007/0000947).
In regards to claim 23, Manzi, Lipinski, Georgeson and Harlow as discussed above but do not explicitly the nozzle is configured for mixing a paint with at least one of a solvent and one or more additives at the application site to generate the spray of paint having the paint and the at least one of the solvent and the additives; the nozzle comprising separate ports where the paint and the at least one of the solvent and the additives are respectively introduced to the nozzle to generate the spray of paint.
However, Lewis teaches a dispensing element (140, nozzle) which has a manifold (142) with inlets-144/146/148 to receive components of colorant (110, paint), resin (130) and curing agent (132, additive).  Lewis teaches the dispensing element further comprises a mixing element (155) to mix the components before dispensing from a dispenser tip cap (157) (fig. 1, 16; para. 69, 79).
.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Manzi, Lipinski, Georgeson and Harlow as applied to claim 1 above, and further in view of van der Steur (US 2004/0159724).
In regards to claim 25, Manzi, Lipinski, Georgeson and Harlow as discussed above but do not explicitly the painting end effector further comprises a nozzle cassette system where a cassette of a plurality of cassette nozzles are rotatably attached to the end of the spray gun such that the cassette system can be rotated to deliver a selected cassette nozzle of the plurality of cassette nozzles to the spray gun for use, the plurality of cassette nozzles including the nozzle.
However, van der Steur teaches a universal applicator assembly housing (10, nozzle cassette system) comprising a spray gun applicator (12, cassette nozzle) and a rotary bell cup applicator (14, cassette nozzle).  van der Steur teaches the applicators maybe rotated to provide a spray for smaller, more detailed substrate by the spray gun nozzle applicator and larger areas by the rotary bell cup applicator (fig. 1-3; para. 23-24).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the universal applicator assembly housing of van der Steur onto the spray nozzle of Manzi, Lipinski, Georgeson and Harlow because van der Steur teaches it will facilitate different optimal coating procedures for coating .

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Manzi, Lipinski, Georgeson and Harlow as applied to claim 1 above, and further in view of Vork (US 3,116,882).
In regards to claim 26, Manzi, Lipinski, Georgeson and Harlow as discussed above but do not explicitly a nozzle rotating system having an actuator assembly that rotates a portion of the nozzle at least 180 degrees allowing for paint to go through the nozzle portion in reverse to clear out a clog in the nozzle.
However, Vork teaches a paint spray gun (g) comprising a turret housing (15) which contain spray tips (29) and a connection to shaft housing (24).  Vork teaches the spray tip is connected to a turret member (20) (fig. 1-2, 3, 7; col. 2, lines 14-20,  40-55, col. 3, lines 1-10).  
Vork teaches the turret member is connected to a handle (73), hub (72) and at least reduced diameter portion (71)  Vork teaches rotating the handle rotates the spray tip  at least 180-degrees, so that spray tip faces rearwardly to clean it (clear clog) by flowing spraying liquid in the reverse direction  (fig. 3; col. 4, lines 35-60).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the paint spray gun of Vork onto the spray nozzle of Manzi, Lipinski, Georgeson and Harlow because Vork teaches it will provide reliability and durability with liquids and mastics having high solids content (col. 1, lines 50-57).

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Manzi, Lipinski, Georgeson and Harlow as applied to claim 1 above, and further in view of Dattilo (US 2016/0313294).
In regards to claims 27-29, Manzi, Lipinski, Georgeson and Harlow as discussed above but do not explicitly the vision systems comprise a paint vision system that monitors paint applied to a target surface via the spray of paint to generate applied paint data, the applied paint data used to determine where paint has been applied to the target surface and where paint has not been applied to the target surface.
However, Dattilo teaches a paint system software (100) connected to sensor units (122, vision system).  Dattilo teaches the paint system software controls paint production machinery (132) of at least spray applicators (fig. 1; para. 30-31).  
Dattilo teaches sensor units maybe a camera or spectrophotometer that will identify a final paint product attribute such as film thickness, color, or finish appearance attributes on a finished paint product (where paint has been applied to the target surface and where paint has not been applied to the target surface) (fig. 1; par. 32).
Dattilo teaches paint system software further comprises quality assurance processing module (110) which may increase the spray rate (additional paint) if undesirable behavior is detected (para. 36-37).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the paint system software and sensor units of Dattilo onto the processing means of Manzi, Lipinski, Georgeson and Harlow because Dattilo teaches it will adjust operating parameters to place the final paint product parameter for future products within the ideal range (para. 7).

As Manzi, Lipinski, Georgeson, Harlow and Dattilo teach the processing means which is structural equivalent to the structural element of the computing device and Dattilo teaches sensor units of camera or spectrophotometer that will identify a final paint product attribute and where paint is not applied.  One of ordinary skill would be capable of operating the apparatus as presented in the claims as Manzi, Lipinski, Georgeson, Harlow and Dattilo address the structural limitations of the claim.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Manzi, Lipinski, Georgeson and Harlow as applied to claim 1 above, and further in view of Klinkenberg (US 2006/0108450), and Westin (US 2,088,542).
In regards to claim 30, Manzi, Lipinski, Georgeson and Harlow as discussed above but do not explicitly the painting end effector further comprises a UV light used to accelerate curing of paint applied.
However, Klinkenberg teaches actinic radiation outlets (2, UV light) are attach to an end of a spray nozzle (6) (fig. 1; para. 40).  Klinkenberg teaches the actinic radiation is provided by at least one UV light emitting diode (UV-LED) (para. 15).  

Manzi, Lipinski, Georgeson, Harlow and Klinkenberg as discussed above but do not explicitly the painting end effector further comprises a blower, wherein the first blower is configured to apply dry air to paint.
However, Westin teaches a spray gun-33 is provided with an air nozzle-39 (blower) (fig. 1; pg. 2-col. 1-lines 60-70).  Westin teaches the air nozzle-39 jet air to an article (fig. 1-2; pg. 2-col. 2-lines 63-72).  Westin teaches the air nozzle-39 removes mist and fumes away from the article and reduces the drying time of coated article (pg. 3-col. 1, lines 10-23).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the air nozzle near the spray gun of Westin onto the spray nozzle of Manzi, Lipinski, Georgeson, Harlow and Klinkenberg and Guzowski because Westin teaches it reduces the drying time of the coated article (pg. 3-col. 1, lines 10-23).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Manzi, Lipinski, Georgeson and Harlow as applied to claim 1 above, and further in view of Mohr (US 2016/0052012).
In regards to claim 32, Manzi, Lipinski, Georgeson and Harlow as discussed above but do not explicitly the painting end effector further comprises a guiding element configured to 
However, Mohr teaches an applicator comprising a nozzle (10) with a guide roller (9).  Mohr teaches the guide roller is positioned against a component edge.  Mohr teaches the movement of the nozzle and guide roller along the component edge compensates for changes in component tolerances (fig. 2-3; para. 35-40).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the nozzle with the guide roller of Mohr onto the spray nozzle of Manzi, Lipinski, Georgeson and Harlow because Mohr teaches it will provide precise guidance of the nozzle along the component edges and are also suitable for tight radii and component breakthroughs (para. 8).

Response to Arguments
Applicant's arguments filed August 19, 2021 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
Georgeson does not discuss or relate to a mobile based being used as “a rough positioning stage and the robotic arm acting as a fine positioning stage to compensate for a margin of error in the repositioning of the mobile base and allowing the repositioning of the mobile base to be faster and require less accuracy” as recited in claim 1, nor does Georgeson discuss or relate to an updated painting task “based at least in part on the location of the mobile base within the generated map of the room at a second location that is different than the first location,” as recited in claim 1 as amended

In response to Applicant’s arguments, please consider the following comments:
In response to applicant's argument that to compensate for a margin of error in the repositioning of the mobile base and allowing the repositioning of the mobile base to be faster and require less accuracy, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The prior art combination of Manzi, Lipinski, Georgeson and Harlow as discussed above the painting head-70 (painting end effector) and the moving means-200 comprising base (201, mobile base unit) (Manzi fig. 1, 4, 7, 9-10; para. 94-95, 103-104) which is capable of the claimed function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Binu Thomas/Primary Examiner, Art Unit 1717